The appeal is from a judgment of conviction of murder in the first degree, with the infliction of the death penalty.
The evidence for the state tends to establish the offense charged, and defendant relied upon the doctrine of self-defense and offered proof in its support.
None of the few questions presented is here argued, but mindful of our duty in cases of this character, the record has been carefully read and the same duly considered in consultation. Suffice it to say we find no error to reverse and no question presented worthy of discussion.
Let the judgment stand affirmed.
Affirmed.
All the Justices concur, except ANDERSON, C. J., not sitting.